        Case 4:20-cv-05640-YGR Document 562 Filed 04/30/21 Page 1 of 5




 1   BETSY C. MANIFOLD (182450)
     RACHELE R. BYRD (190634)
 2   BRITTANY N. DEJONG (258766)
 3   WOLF HALDENSTEIN ADLER
      FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
     San Diego, CA 92101
 5   Telephone: 619/239-4599
     Facsimile: 619/234-4599
 6   manifold@whafh.com
     byrd@whafh.com
 7   dejong@whafh.com

 8   Interim Class Counsel for the Consumer
     Plaintiffs in In re Apple iPhone Antitrust Litig.,
 9   Case No. 4:11-cv-06714-YGR
10   [Additional Counsel listed on the Signature Page]
11                                   UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                           OAKLAND DIVISION
14
     IN RE APPLE IPHONE ANTITRUST                         Case No. 4:11-cv-06714-YGR
15   LITIGATION
16                                                        CONSUMER PLAINTIFFS’
                                                          ADMINISTRATIVE MOTION FOR
17                                                        ENTRY OF SUPPLEMENTAL
                                                          PROTECTIVE ORDERS
18
19                                                        Hon. Yvonne Gonzalez Rogers

20                                                        No. 4:19-cv-03074-YGR
     DONALD R. CAMERON, et al.,
21       Plaintiffs,
22           v.
     APPLE INC.
23
          Defendant.
24
      EPIC GAMES, INC.,                                   No. 4:20-cv-05640-YGR-TSH
25
           Plaintiff, Counter-defendant,
26         v.
27    APPLE INC.,
28           Defendant, Counterclaimant.



            CONSUMER PLTFS’ ADMIN. MOT FOR ENTRY OF SUPPLEMENTAL PROTECTIVE ORDERS
                                                          Case Nos.: 11-cv-06714-YGR; 19-cv-3074-YGR; 20-cv-05640-YGR
           Case 4:20-cv-05640-YGR Document 562 Filed 04/30/21 Page 2 of 5




 1        I.   INTRODUCTION
 2             Pursuant to Civil Local Rule 7-11, plaintiffs in In re Apple iPhone Antitrust Litigation, No.
 3   4:11-cv-06714-YGR (the “Consumer action” and “Consumer Plaintiffs”) request the Court enter
 4   supplemental protective orders requested by four third-party app developers: The Walt Disney
 5   Company, Electronic Arts Inc., Niantic, Inc. and Zynga Inc. (“Zynga”). Discovery in the Consumer
 6   action has been coordinated with two related cases, Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-
 7   YGR (the “Developer action” and “Developer Plaintiffs) and Epic Games, Inc. v. Apple Inc., No. 4:20-
 8   cv-05640-YGR-TSH (the “Epic action”). ECF No. 194. In March 2021, Consumer Plaintiffs issued
 9   subpoenas to several app developers that primarily requested documents and data regarding the costs
10   they incur. Consumer Plaintiffs anticipate using this information in connection with their motion for
11   class certification, currently due June 1, 2021. Three of the developers have prepared supplemental
12   protective orders that are similar to the supplemental protective orders this Court entered with respect
13   to discovery from Spotify USA Inc. (“Spotify”) and/or Alphabet Inc./Google LLC (“Google”).1 See
14   Consumer action, ECF Nos. 407, 433. Consumer Plaintiffs and/or the third parties have circulated
15   the proposed supplemental protective orders to the parties in the three related actions for approval but
16   have been unable to obtain approval from Apple or Epic likely, and understandably, because they are
17   preparing for trial in the Epic action, which begins on May 3, 2021. Consumer Plaintiffs therefore
18   request entry of the proposed supplemental protective orders to facilitate the third parties’ production
19   of documents responsive to Consumer Plaintiffs’ subpoenas.
20       II.   RELEVANT BACKGROUND
21             On December 29, 2011, Consumers Plaintiffs initiated the first of these three related actions
22   with the filing of their Class Action Complaint. Consumer action, ECF No. 1. Developer Plaintiffs
23   filed their Class Action Complaints in Cameron, et al. v. Apple Inc., No. 19-cv-03074, on June 4, 2019,
24   and in Sermons v. Apple Inc., No. 19-cv-03796 on June 28, 2019. Developer action, ECF No. 1. On
25
26   1
            Consumer Plaintiffs received one supplemental protective order from Zynga that is different
     than the prior supplemental protective orders that have been entered. Specifically, it provides that
27   Zynga’s documents will not be produced in the Epic action or used in the trial in that matter.
     Additionally, it requires Developer Plaintiffs to notify Zynga if additional plaintiffs are added in the
28
     Developer action.
                                                        -1-
               CONSUMER PLTFS’ ADMIN. MOT FOR ENTRY OF SUPPLEMENTAL PROTECTIVE ORDERS
                                                        Case Nos.: 11-cv-06714-YGR; 19-cv-3074-YGR; 20-cv-05640-YGR
         Case 4:20-cv-05640-YGR Document 562 Filed 04/30/21 Page 3 of 5




 1   August 22, 2019, the Court related the two Developer actions to the Consumer action, and the Sermons
 2   and Cameron plaintiffs filed a Consolidated Class Action Complaint on September 30, 2019. Consumer
 3   action, ECF No. 168 at 2-3; Developer action, ECF No. 53. On January 6, 2020, the Court entered an
 4   Order Granting Stipulation Regarding Coordination of Discovery in the Consumer and Developer
 5   actions, Consumer action ECF No. 194, and Consumer Plaintiffs and Developer Plaintiffs coordinated
 6   their discovery efforts thereafter.
 7           On August 13, 2020, Epic Games, Inc. filed a Complaint for Injunctive Relief against Apple.
 8   Epic action, ECF No. 1. On August 19, 2020, the Court related the Epic action to the Developer action.
 9   Id., ECF No. 24. The plaintiffs in the Consumer, Developer, and Epic actions thereafter coordinated
10   their discovery efforts.
11           In March 2021, Consumer Plaintiffs served several app developers with document subpoenas
12   that primarily requested documents and data regarding costs that app developers incur. Consumer
13   Plaintiffs’ experts anticipate using this information in connection with their damages model that will be
14   filed in support of Consumer Plaintiffs’ motion for class certification, currently due on June 1, 2021.
15   To date, four of those third party app developers have prepared and requested entry of supplemental
16   protective orders before they begin producing documents. Declaration of Brittany N. DeJong in
17   Support of Consumer Plaintiffs’ Administrative Motion for Entry of Supplemental Protective Orders
18   (“DeJong Decl.”), ¶ 3. Beginning on April 21, 2021, Consumer Plaintiffs’ counsel and/or counsel for
19   the third party app developers began circulating via email the four proposed supplemental protective
20   orders to the parties in the three related actions requesting they stipulate to entry of the supplemental
21   protective orders. Id. at 4-8. The only responses Consumer Plaintiffs or the third parties have received
22   are from Epic and Developer Plaintiffs who proposed minor changes to the supplemental protective
23   order concerning Zynga. Id., ¶ 6. Epic has not provided any other comments or stipulated to the
24   submission to the Court of the proposed supplemental protective orders, and Apple has not responded
25   at all, presumably (and understandably) because they are busy preparing for trial in the Epic action,
26   which begins Monday, May 3, 2021. Id. at ¶ 8. Consumer Plaintiffs are not able to wait any longer to
27   request entry of the supplement al protective orders because time is of the essence.
28
                                             -2-
             CONSUMER PLTFS’ ADMIN. MOT FOR ENTRY OF SUPPLEMENTAL PROTECTIVE ORDERS
                                                        Case Nos.: 11-cv-06714-YGR; 19-cv-3074-YGR; 20-cv-05640-YGR
        Case 4:20-cv-05640-YGR Document 562 Filed 04/30/21 Page 4 of 5




 1   III.    THE COURT SHOULD ENTER THE PROPOSED SUPPLEMENTAL PROTECTIVE
 2           ORDERS
 3           Motions for protective orders are governed by Fed. R. Civ. P. 26(c), which states in relevant
 4   part:
             A party or any person from whom discovery is sought may move for a protective order
 5
             in the court where the action is pending . . . . The motion must include a certification
 6           that the movant has in good faith conferred or attempted to confer with other affected
             parties in an effort to resolve the dispute without court action.
 7
             The Court should enter the four proposed supplemental protective orders. With the exception
 8
     of the proposed supplemental protective order governing discovery from Zynga, the proposed
 9
     supplemental protective orders are very similar to the Spotify and Google supplemental protective
10
     orders that the Court has already entered. Zynga’s proposed protective order additionally provides
11
     that, given the termination of the discovery period in the Epic action, Zynga’s documents will not be
12
     produced in that action and cannot be used at that trial. Further, the Zynga proposed supplemental
13
     protective order provides that Developer Plaintiffs are to give notice to Zynga in the event named
14
     plaintiffs are added to the Developer action, a provision to which Developers do not object. While
15
     Consumer Plaintiffs understand that Apple and Epic are busy preparing for their trial that is scheduled
16
     to begin Monday, May 3rd, Consumer Plaintiffs are also facing an impending deadline of June 1, 2021
17
     for their motion for class certification. Accordingly, Consumer Plaintiffs respectfully request that the
18
     Court enter the proposed supplemental protective orders, submitted herewith.
19
     IV.     CONCLUSION
20
             Consumer Plaintiffs respectfully request that the Court enter each of the proposed supplemental
21
     protective orders governing discovery from The Walt Disney Company, Electronic Arts Inc., Niantic,
22
     Inc. and Zynga Inc.
23
     DATED: April 30, 2021                         WOLF HALDENSTEIN ADLER
24                                                 FREEMAN & HERZ LLP
25                                                 By:      /s/ Brittany N. DeJong
26                                                          BRITTANY N. DEJONG

27                                                 BETSY C. MANIFOLD
                                                   RACHELE R. BYRD
28                                                 BRITTANY N. DEJONG
                                             -3-
             CONSUMER PLTFS’ ADMIN. MOT FOR ENTRY OF SUPPLEMENTAL PROTECTIVE ORDERS
                                                         Case Nos.: 11-cv-06714-YGR; 19-cv-3074-YGR; 20-cv-05640-YGR
         Case 4:20-cv-05640-YGR Document 562 Filed 04/30/21 Page 5 of 5



                                         750 B Street, Suite 1820
 1                                       San Diego, CA 92101
                                         Telephone: 619/239-4599
 2                                       Facsimile: 619/234-4599
                                         manifold@whafh.com
 3                                       byrd@whafh.com
 4                                       dejong@whafh.com

 5                                       MARK C. RIFKIN
                                         MATTHEW M. GUINEY
 6                                       270 Madison Ave
                                         New York, NY 10016
 7                                       Telephone: (212) 545-4600
                                         Facsimile: (212) 686-0114
 8                                       rifkin@whafh.com
                                         guiney@whafh.com
 9
                                         Interim Class Counsel for the Consumer
10                                       Plaintiffs, Case No. 4:11-cv-06714-YGR
11
12
13
14
15
16   27293

17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
             CONSUMER PLTFS’ ADMIN. MOT FOR ENTRY OF SUPPLEMENTAL PROTECTIVE ORDERS
                                             Case Nos.: 11-cv-06714-YGR; 19-cv-3074-YGR; 20-cv-05640-YGR
